Citation Nr: 1626890	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO. 10-01 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Whether new and material evidence has been received to reopen a claim of service connection for residuals of a left shoulder injury. 

3. Whether new and material evidence has been received to reopen a claim of service connection for a right hip/leg disability (including pain and numbness).

4. Entitlement to an increased rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD). 

5. Entitlement to an increased rating in excess of 10 percent disabling for degenerative arthritis of the cervical spine (a neck disability). 

6. Entitlement to an increased rating in excess of 20 percent disabling for lumbar spine intervertebral disc syndrome (a back disability). 

7. Entitlement to an increased rating in excess of 10 percent disabling prior to December 11, 2014, and in excess of 20 percent disabling from December 11, 2014, forward, for left lower extremity radiculopathy associated with a back disability. 

8. Entitlement to an increased rating in excess of 30 percent disabling for bilateral pes planus. 

9. Entitlement to a compensable disability rating for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 



In May 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In October 2014, the Board remanded the appeal to the RO for additional development. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to increased disability ratings for PTSD, a neck disability, a back disability, left lower extremity radiculopathy, pes planus, and hypertension, and the Veteran's applications to reopen claims of service connection for left shoulder and right lower extremity conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of obstructive sleep apnea. 

2. The Veteran's current sleep apnea was not incurred in service nor is it otherwise related to active service. 





CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in November 2008, prior to the initial adjudication of the claim in December 2008. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The November 2008 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service treatment records, a VA examination report from December 2014, and the Veteran's statements, including his testimony at the May 2014 Board hearing. 

The Veteran was afforded a VA examination in December 2014. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide an examination, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination is adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 


Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Obstructive sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for this claim dos not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Obstructive Sleep Apnea

The Veteran contends that symptoms of sleep apnea began during service and have continued since service separation. Obstructive sleep apnea is a specific medical condition defined as "cessation of breathing resulting from the collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep." See Dorland's Illustrated Medical Dictionary 116-17 (32nd ed. 2012).

The Veteran has a current disability of obstructive sleep apnea, as evidenced by an August 2008 VA sleep study consultation report diagnosing mild obstructive sleep apnea. 

The preponderance of the evidence, however, is against a finding that the Veteran's current obstructive sleep apnea was incurred during service. 

The Veteran specifically indicated that he was diagnosed with sleep apnea by Dr. J.A. during service. Id. However, while service treatment records document complaints of sleep-related symptoms, they are negative for a diagnosis of, or treatment for, sleep apnea. 

In a March 2004 Post-Deployment Health Assessment questionnaire, the Veteran denied "still feeling tired after sleeping." The Veteran endorsed symptoms during his deployment of difficulty breathing, but denied any contemporaneous respiratory symptoms.

A February 2006 service psychiatric treatment record reflects the Veteran reported insomnia with nightmares, which he attributed to a custody dispute with his former spouse. A May 2006 service psychiatric treatment record reflects the Veteran reported trouble sleeping due to high levels of pain, specifically that the pain wakes him up at night. 

In a June 2006 Report of Medical History form, the Veteran reported frequent trouble sleeping. The Veteran also noted difficulty breathing due to pollen, dust, and exposures to smoke and chemicals while deployed in Iraq. 

An August 2006 service psychiatric examination, completed by Dr. J.A. and performed in connection with the Medical Evaluation Board Proceedings, reflects that the Veteran reported sleep problems, restless symptoms at night, difficulty falling asleep, nightmares with panic-appearing wake-ups as witnessed by his fiancée (now wife). The service psychiatrist specifically indicated that the Veteran's profile was "negative for sleep apnea symptoms." 

In an October 2006 service Health Questionnaire for Dental Treatment, the Veteran reported taking medications for anxiety, depression, and sleep disturbances. 

Post-service Army psychiatric treatment records, completed by Dr. J.A. and other mental health care professionals, reflect continued complaints regarding sleep quality. These records reflect continued nightmares, but reflect improved sleep with the prescribed medications. A January 2007 psychiatric treatment record indicates that the Veteran "most likely has sleep problems due to pain issues." 

A November 2007 VA psychiatric examination reflects that the Veteran reported ongoing sleep problems with nightmares and trouble falling asleep. The VA examiner indicated that when the Veteran has difficulty falling asleep "it is related to physical tension as well as ruminative thoughts having to do with daily responsibilities, bills, war experiences, and ongoing political issues." 

A May 2008 VA treatment record reflects the Veteran reported excessive daytime sleepiness since returning from Iraq in 2004. The VA clinician indicated that the Veteran likely had obstructive sleep apnea due to his symptoms, obesity, and physical examination findings (partial nasal obstruction, throat architecture). The VA clinician also noted that "underlying PTSD and anxiety are definite contributing factors," further noting that treatment for sleep apnea may help his symptoms, "but as long as his mental health doesn't improve, his sleep quality might not reach adequate quality." The VA clinician referred the Veteran for a sleep study. 

An August 2008 VA sleep study consultation report reflects that the Veteran reported excessive daytime sleepiness since returning from Iraq in 2004. The VA clinician also noted that the Veteran's anxiety interferes with his ability to fall asleep, and that he has frequent nightmares and currently takes medication for sleep difficulty. The VA clinician noted loud snoring, witnessed apnea, choking and gasping during sleep, and that the Veteran reported waking up tired. The VA clinician diagnosed mild obstructive sleep apnea

In an April 2009 statement, the Veteran's wife indicated that the Veteran "does not sleep well at night, he has trouble falling asleep, and when he does get to sleep he is very restless." She further noted that she has had to "wake him several times because he stops breathing while he is sleeping and sometimes he wakes up coughing and choking."

In an August 2012 statement, the Veteran indicated that he was diagnosed with sleep apnea during service by Dr. J.A. 

During the May 2014 Board hearing, the Veteran testified that he was diagnosed with sleep apnea by Dr. J.A. prior to service separation. See Hearing Transcript p. 29-30. The Veteran indicated that he had sleep problems, nightmares, and that he would stop breathing in his sleep, often resulting is his wife having to shake him to see if he was still breathing. Id. The Veteran further indicated that he was prescribed medication by Dr. J.A. for his sleeping problems, and that he is currently taking the same medication. Id. at p. 31. 

Upon VA examination in December 2014, the Veteran reported an initial onset of his sleeping symptoms in 2002, when he developed trouble breathing and choking in his sleep. The Veteran reported that following his deployment, his wife noticed he was coughing in his sleep, snoring, and at times would stop breathing. While the Veteran reported an initial diagnosis of obstructive sleep apnea in service, the VA examiner dated the initial diagnosis to 2008 following a sleep study. The VA examiner diagnosed mild obstructive sleep apnea and noted current symptoms as feeling tired at work and daytime sleeping. 

Following examination and a review of the service and post-service treatment records, the VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not incurred in service. As rationale, the VA examiner quoted "Up-to-Date," a medical reference, indicating that the "cardinal features of sleep apnea are apneas (cessation of breathing) and hypopneas (abnormally slow or shallow breathing episodes) ... Snoring and daytime sleepiness are the most common presenting complaints of" obstructive sleep apnea. The VA examiner indicated that the Veteran's service treatment records "show no documentation of any of the aforementioned sleep apnea signs or symptoms while in service," and specifically identified the March 2004 Post-Deployment Health Assessment questionnaire, where the Veteran denied daytime sleepiness, and the August 2006 service psychiatric treatment record, where the service psychiatrist noted no sleep apnea symptoms. The VA examiner noted the 2008 VA sleep study that attributed the mild obstructive sleep apnea to obesity, nasal obstruction, and crowding of the structures of the oral pharynx. In conclusion, the VA examiner indicated that:

Per extensive review of the [Veteran's service treatment records], he had sleep disturbance issues in service due to multiple documented medical problems:  anxiety, depression, adjustment disorder, family stress, PTSD, and chronic neck and back pain, all of which certainly can impact one's ability to initiate and maintain sound and adequate sleep. However, he did not have sleep apnea while in service, specifically documented in the Medical Evaluation Board Proceedings in 2006, the year the [Veteran] was discharged from service: 'negative for sleep apnea symptoms.' 

In a July 2015 statement, the Veteran indicated that sleep apnea was diagnosed by Dr. J.A. prior to his separation from service and specifically noted that he was prescribed medication for his sleep condition. The Veteran further indicated that he had difficulty breathing following his deployment in Iraq. 

Given the above, the preponderance of the evidence is against a finding that the current obstructive sleep apnea was incurred in, or is otherwise related to, the Veteran's active service. The Veteran contends that he experienced sleep disturbances during service that were specifically diagnosed as sleep apnea by Dr. J.A., a service psychiatrist. The Veteran, as a lay person, is competent to relate a contemporaneous diagnosis provided by a medical professional. Jandreau, 492 F.3d 1372, 1377. However, the contemporaneous psychiatric treatment records during service and immediately following service attribute the Veteran's difficulty sleeping to psychiatric diagnoses or alternatively to his pain complaints. See also November 2007 VA Psychiatric Examination Report. Moreover, in an August 2006 record, Dr. J.A. specifically denied the presence of any sleep apnea symptoms. 

The Veteran and his wife are competent to report that the Veteran has had difficulty sleeping. See Layno, 6 Vet. App. 465, 469. However, while the Veteran has attempted to establish a nexus through his own lay assertions and those of his wife, the Veteran and his wife are not competent to offer opinions as to the etiology of his current obstructive sleep apnea. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Obstructive sleep apnea requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. Thus, the Veteran and his wife are not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.

The December 2014 VA examination report provides competent and probative medical opinion evidence that weighs against the Veteran's claim. The VA examiner reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and provided a medical opinion supported by well-reasoned rationale. There are no conflicting competent medical opinions of record. 

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his obstructive sleep apnea, the Board finds that the sleep apnea disability is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009).

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is denied. 


REMAND

In October 2014, the Board remanded the Veteran's applications to reopen claims of service connection for left shoulder and right lower extremity conditions. Specifically, the Board requested that the Veteran be provided proper VCAA notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006); however, such notice has not been provided to the Veteran, and, therefore, another remand is required. 

Regarding the claims for increased disability ratings, the Veteran contends that his symptoms have worsened since the last VA examinations. He is competent to allege such worsening. Accordingly, new VA examinations are needed to assist in determining the current nature and severity of the Veteran's PTSD, neck, back, left lower extremity radiculopathy, pes planus, and hypertension disabilities.

Accordingly, the case is REMANDED for the following actions:

1. Regarding the applications to reopen claims of service connection for left shoulder and right lower extremity conditions, send the Veteran proper VCAA notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).

Proper notice must notify the Veteran of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claims; (2) is necessary to substantiate each element of the underlying claims; and (3) is specifically required to substantiate the element or elements needed that were found insufficient in the prior final denials on the merits.

2. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

3. Obtain any outstanding VA medical records and associate them with the claims file.

4. Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the service-connected PTSD. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.

The examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria. The examiner is requested to provide a fully-reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

5. Schedule the Veteran for appropriate VA examinations to assist in determining the nature and severity of the neck, back, left lower extremity radiculopathy, pes planus, and hypertension disabilities. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner(s). All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Regarding the orthopedic disabilities, in reporting the results of range of motion testing, the examiner(s) should identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner(s) should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner(s). The examiner(s) should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible, the examiner(s) should provide a detailed explanation and rationale for why such could not be accomplished.

The examiner(s) should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner(s) should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible, the examiner(s) should provide a detailed explanation and rationale for why such could not be accomplished.

The examiner(s) is (are) requested to provide a fully-reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

6. Then, review the VA examiners' reports to ensure that they adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If a report is deficient in this regard, return the case to the VA examiner for further review and discussion.

7. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


